In an action for separation, the appeal is from an order granting a motion for temporary alimony and counsel fees, referring the amounts thereof to the trial court, and directing that, in the interim, appellant pay $30 weekly for the support of respondent and a child and pay a $350 counsel fee. Order affirmed, with $10 costs and disbursements. Under the circumstances herein, which involve a child born after the parties separated, Special Term did not abuse its discretion. The action should be tried as soon as possible. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.